Per Curiam.
The State has appealed to this court from an order sustaining the defendant’s demurrer to a complaint originally filed before A. M. Schmall, a Justice of the Peace, in and for Township No. One, Gallatin County, Montana, purporting to charge the de*631fendant with having- committed the crime of misdemeanor, in unlawfully possessing two black bear cubs.
The order sustaining- the demurrer does not fall within any of the provisions of R.C.M. 1947, section 94-8104, and therefore is not an appealable order, hence this court is without jurisdiction to hear or determine the appeal. Accordingly defendant’s motion to dismiss the appeal is granted and the appeal is dismissed. See State v. Becko, 125 Mont. 76, 230 Pac. (2d) 768; State v. McCluskey, 125 Mont. 20, 229 Pac. (2d) 169; State v. Wright, 91 Mont. 427, 8 Pac. (2d) 646; State v. Peck, 83 Mont. 327, 271 Pac. 707; State v. Morris, 22 Mont. 1, 55 Pac. 360; State v. O’Brien, 20 Mont. 191, 50 Pac. 412.